DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s replacement drawing of Fig. 4 was received on 10/29/2021.  These drawings are not entered because they contain new matter.  Specifically, new Fig. 4 was not originally filed with the instant application and contains the new-matter limitation of a capping layer (425) that is separate from and disposed on a cathode (423), as further detailed below.

Specification
The amendment to applicant’s specification filed 10/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Amended ¶ [58] now recites: A buffer layer 410 disposed over “a cathode 423 and a capping layer 425 or other layer of an OLED…”
In contrast, ¶ [58] as originally filed recited a buffer layer disposed over “a cathode/capping layer [emphasis examiner’s] or other layer of an OLED…,” the difference here being that the instant amendment (along with new Fig. 4) now seemingly designates the 423” and “capping layer 425” as mutually distinct structural features.  However, the originally filed application only recites a “cathode/capping layer” which although reasonable minds may interpret differently (e.g. colloquially speaking a slash [/], or virgule may substitute for either of the conjunctions and or or), no definition of the original term “cathode/capping layer” would reasonably require not only a cathode and a capping layer, but that they be mutually distinct and spaced apart as taught by amended ¶ [58] and new Fig. 4.
Regarding new or amended claims, MPEP § 2163 II(A)(3)(b) states that “When an explicit limitation… ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation [emphasis examiner’s]’”.  
In the instant case, the examiner submits that an embodiment containing “7a capping layer that is separate from and disposed on a cathode” of amended ¶ [58] is not present in the originally filed written description, nor is there anything in the application that would lead one of ordinary skill in the art to believe that the description requires the new limitations of amended ¶ [58].  Consequently, amended ¶ [58] must not be entered because it recites new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Interpretation
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Regarding instantly amended Claim 17 at Lines 12-13, the term “fabricable without the use of an oxygen-containing gas” is used by the claim to mean “deposited or otherwise fabricated over the OLED without using any oxygen-containing gases as part of the deposition process”, as reasonably taught by ¶ [58] of the instant specification filed 03/22/2019.  Applicant’s ¶ [58] further explains “[t]hus, even if oxygen-containing gases are used during the fabrication process of the barrier layer 430, the continuously coated planar buffer layer may separate the oxygen-containing materials from the oxygen-sensitive layers of the OLED”.  The instant specification also teaches (e.g. see ¶ [64-70]) that the continuously coated planar buffer layer 410 may comprise various oxide materials, which one of ordinary skill in the art would reasonably understand as requiring the use of an oxygen-containing gas at some point during the fabrication process.  Otherwise, one of ordinary skill in the art could not reasonably provide oxygen to produce the disclosed oxide materials. 
Therefore, even though a continuously coated planar buffer layer comprising oxygen-containing materials would seemingly contradict the limitation of a “continuously coated planar buffer layer fabricable without the use of an oxygen-containing gas”, the instant specification at ¶ [58] has sufficiently redefined the term.  Specifically, based on applicant’s disclosure it appears that although continuously coated planar buffer layer 410 per se may not be deposited simultaneously with an oxygen-containing gas, the continuously coated planar buffer layer 410 still subsequently acquires oxygen-containing materials from other oxygen-sensitive layers (e.g. barrier layer 430) which were themselves deposited with the use of an oxygen-containing gas.  The instant disclosure then requires that the examiner adopt this process-dependent interpretation for the purposes of examination.
Consequently regarding Claim 17, for examination purposes, the limitation of “fabricable without the use of an oxygen-containing gas” will be interpreted as a property that a prior-art material either does or does not inherently possess (i.e. the prior-art material either can or cannot possible be fabricated “without the use of an oxygen-containing gas”).

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended Claims 17, 19-27, & 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. All dependent claims are also rejected for depending from rejected base Claim 17.
The examiner initially points out that because the instant continuation application claims priority to provisional parent case App. No. 62/245,088, all instant claims are treated as “new” for the purposes of assessing new matter.  (See MPEP § 2163 II teaching “[t]o comply with the written description requirement of 35 U.S.C. 112(a)…, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.”)
--Regarding Claim 17 at Lines 10-11, the limitation of “7a capping layer that is separate from and disposed on a cathode” is not supported by the originally filed application.  Specifically, while the instant specification does teach that “a buffer layer is disposed over a cathode/capping layer or other layer of an OLED” (see ¶ [58] of the originally filed specification), as detailed above regarding applicant’s instant amendment to the specification, the originally filed application fails to teach that the “cathode/capping layer” involves the specific structure of a capping layer separate from and disposed on a cathode, as required by the amended claim language.
Regarding new or amended claims, MPEP § 2163 II(A)(3)(b) states that “When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation [emphasis examiner’s]’”.  
In the instant case, the examiner submits that a method embodiment containing “7a capping layer that is separate from and disposed on a cathode” of amended Claim 17 is not present in the written description, nor is there anything in the application that would lead one of ordinary skill in the art to believe that the description requires the limitations of Claim 17.  Consequently, Claim 17 must be rejected as lacking adequate written description.

	
Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 11/9/2021.

Claim Rejections - 35 USC § 103
The previous prior art rejections are overcome in view of applicant’s claim amendments filed 11/9/2021.

Response to Arguments
Applicant’s arguments with respect to Amended Claim 17 have been considered but are not persuasive in view of the new grounds of rejection detailed above, as necessitated by applicant’s claim amendments filed 11/9/2021. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892